DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-10 in the reply filed on October 12th, 2021 is acknowledged.  Group II, Claims 11-20 have been withdrawn by the Applicant.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: A package including fully integrated voltage regulator circuitry within a substrate.
Claim Objections
Claims 3 and 4 are objected to because of the following informalities:  
In claim 3, line 2, “the other die” should be changed to --the another die-- for consistency since claim 2 recited “another die” on line 2.
In claim 4, line 1, “the other die” should be changed to --the another die-- for consistency since claim 2 recited “another die” on line 2.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rusu et al. (U.S. Pub. 2016/0372449).
In re claim 1, Rusu discloses a package 102 comprising a substrate 104, 106 (see paragraph [0016] and figs. 1-8), having a first side and a second side opposite the first side, the first side of the substrate 104 to electrically couple with a die 308 and to provide voltage to the die 308 (see paragraph [0027] and figs. 1-8), and the second side of the substrate to couple with an input voltage source VIN (see paragraph [0029] and figs. 1-8); and wherein the substrate 104, 106 is to include fully integrated voltage regulator (FIVR) circuitry 114 to regulate a voltage to the die 108 (see paragraph [0021] and figs. 1-8).

    PNG
    media_image1.png
    484
    847
    media_image1.png
    Greyscale

In re claim 2, as applied to 1, Rusu discloses wherein at least a portion of the FIVR circuitry is included within another die included within the substrate and electrically coupled with the first side of the substrate and with the second side of the substrate (see paragraphs [0038]-[0039] and figs. 1-8).
In re claim 3, as applied to 2, Rusu discloses wherein the other die has a first side and a second side opposite the first side, and wherein the first side of the other die is adjacent to a metal layer 822 (see paragraph [0039] and figs. 1-8, note that, Rusu specifically discloses that layer 822 may be used as a heat spreader to help remove heat generated by the another die and further a heat sink (not shown) may be added to make contact with the perimeter of the another die (see paragraphs [0017], [0039] and figs. 1-8).
In re claim 4, as applied to 2, Rusu discloses wherein the other die is disposed within a cavity in a layer of the substrate (see paragraphs [0037]-[0038] and figs. 1-8).
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 8, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rusu et al. (U.S. Pub. 2016/0372449) in view of Limketkai (U.S. Pub. 2013/0342435).
In re claims 5, 8, and 9, as applied to claim 1 above, Rusu discloses that wherein at least a portion of the FIVR circuitry further includes one or more transistor 114 within the substrate to provide FIVR switching circuitry (see paragraphs [0022], [0029] and figs. 1-8 of Rusu) but is silent to that wherein the transistor is one or more of Organic Field Effect Transistor (OFET), one or more carbon nanotubes transistor (CNT), and one or more oxide thin-film-transistor.
However, Limketkai discloses a semiconductor package including, inter-alia, wherein at least a portion of the FIVR circuitry further includes one or more Organic Field Effect Transistors (OFET) within the substrate to provide FIVR switching circuitry, wherein at least a portion of the FIVR circuitry further includes one or more carbon 
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary in the art to adapt the technique as taught by Limketkai into the semiconductor package of Rusu to enable wherein at least a portion of the FIVR circuitry further includes one or more Organic Field Effect Transistors (OFET) within the substrate to provide FIVR switching circuitry, wherein at least a portion of the FIVR circuitry further includes one or more carbon nanotubes transistor (CNT) within the substrate to provide FIVR switching circuitry, and wherein at least a portion of the FIVR circuitry further includes one or more oxide thin-film transistors within the substrate to provide FIVR switching circuitry in the semiconductor package of Rusu to be formed because OFET, CNT transistor, and oxide thin-film transistor, are well-known in the art to be use as electronic switching device for the FIVR circuitry to regulate a voltage to the die as evidently supported by Limketkai.  Furthermore, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rusu et al. (U.S. Pub. 2016/0372449) in view of Limketkai (U.S. Pub. 2013/0342435), as applied to claim 5 above, and further in view of Musiol et al. (U.S. Pub. 2015/0123090).
In re claim 6, as applied to claim 5 above, Rusu and Limketkai are silent to wherein at least one of the one or more OFET has a thickness of approximately 1 micrometer.
However, Musiol discloses wherein at least one or more OFET has a thickness of approximately 1 micrometer (see paragraph [0348]).
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art to modify the teaching of Rusu and Limketkai with the technique as taught by Musoil in order to enable wherein at least one of the one or more OFET has a thickness of approximately 1 micrometer because it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  “It is not inventive to discover optimum or workable ranges by routine experimentation”, In re Aller, 105 USPQ 233, 235.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rusu et al. (U.S. Pub. 2016/0372449) in view of Limketkai (U.S. Pub. 2013/0342435), as applied to claim 5 above and further in view of Liu et al. (U.S. Pub. 2008/0153209).
In re claim 7, as applied to claim 5 above, Rusu and Limketkai discloses that wherein the package including a metal block (heat sink) (not shown) that is proximate to the OFET to serve as a heat sink for the OFET (see paragraphs [0017], [0039] and figs. 1-8 of Rusu) but are silent to wherein the metal block is made of copper (Cu) block.

Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art to modify the teaching of Rusu with the technique as taught by Liu in order to enable a copper (Cu) block to be proximate to the OFET to serve as a heat sink for the OFET in the semiconductor package of Rusu to be formed because copper is a well-known material in the art to be used as a heat-sink because of its high thermal conductivity.  Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Elsherbini et al.		U.S. Pub. 2014/0217547	Aug. 7, 2014.
Guzek et al.		U.S. Patent 9.999.129	Jun. 12, 2018.
Kroehnert et al.		U.S. Pub. 2008/0157330	Jul. 3, 2008.
Lim et al.			U.S. Pub. 2018/0145042	May 24, 2018.
Cheng et al.		U.S. Pub. 2018/0006005	Jan. 4, 2018.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)272-1865. The examiner can normally be reached Monday-Friday 9:00 AM - 6:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KHIEM D NGUYEN/Primary Examiner, Art Unit 2892